Case 17-40771 Doc60 Filed 09/18/19 Entered 09/18/19 08:47:12 Desc MainDocument Page 1of5

 

C1 Check if this modification is filed
prior to filing of TRCC,

IN THE UNITED STATES BANKRUPTCY COURT | 7")
FOR THE EASTERN DISTRICT OF TEXAS afer TROC fling but stil within.

Benchmark Fee Period.

 

 

CYNTHIA ALLEN
Debtor 1 : - [ check if this modification is filed
First Name Middie Name Last Name after Benchmark Fee Period
List the sections which have been
mee 2 . FRIN Waddle W TastN Po by this modification:
filing spouse. irsit Name Wage Name asi Name 2. | . foes
i ity 4 wid 27
17-40771

Case Number:

 

 

 

 

TXEB Local Form 3015-d

 

 

MOTION TO MODIFY
CONFIRMED CHAPTER 13 PLAN

ee & _ -«fAidopted: Dec 2017
TO THE HONORABLE JUDGE OF THIS COURT:
1. This Motion to Modify Previously-Confirmed Chapter 13 Plan (the “Modification Motion’) is filed by the:

3a Debtor:' CJ Chapter 13 Trustee;

(C) Unsecured Claimant:

 

for the purpose of modifying certain specified provisions of that Chapter 13 Plan which had previously been confirmed for
the Debtor on DATE [dkt #xx]. Except as modified herein, all provisions of the confirmed Chapter 13 Plan remain in full
force and effect.

If this Motion is filed by the Debtor, each Debtor:

certifies that an amended Schedule | and Schedule J have been filed contemporaneously with this motion;

C) declares, under penalty of perjury, that the information contained in Schedule | and Schedule J, as previously filed
with the Court, remains true and correct.

28-DAY NEGATIVE NOTICE — LBR 3015(h):

Your rights may be affected by the plan modifications sought in this pleading. You should read this pleading
carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you oppose the relief
sought by this pleading, you must file a written objection, explaining the factual and/or legal basis for
opposing the relief.

No hearing will be conducted on this Motion unless a written objection is filed with the Clerk of the United
States Bankruptcy Court and served upon the party filing this pleading WITHIN TWENTY-EIGHT (28) DAYS
FROM DATE OF SERVICE shown in the certificate of service unless the Court shortens or extends the time for
filing such objection. If no objection is timely served and filed, this pleading shall be deemed to be
unopposed, and the Court may enter an order confirming this plan modification. If an objection is filed and
served in a timely manner, the court will thereafter set a hearing with appropriate notice. If you fail to appear at
the hearing, your objection may be stricken. The Court reserves the right to set a hearing on any matter.

 

1 The use of the singular term “Debfor’ in this Modification Motion includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
Debtor, Gun th (eo  ATILCU Case number_f (TH! f4d
Case 17-40771 Doc60 Filed 09/18/19 Entered 09/18/19 08:47:12 Desc MainDocument Page 2of5

2. This Modification Motion is required [select all applicable]:
(J to reconcile the Plan with allowed claims pursuant to the TRCC;
C) to increase the amount of payments required under the Plan;
C) to reduce the amount of payments required under the Plan;
Oto provide for an allowed claim omitted from treatment under the Plan;
Ff to extend the time for making payments required under the Plan;
(C) to reduce the time for making payments required under the Plan;
(C) to surrender collateral pursuant to § 3.6;

CY to cease further plan disbursements to a particular claimant;

 

f
WH to curea delinquency in the plan payments caused by hve band 3 brien_1 “) wvl/

(2 to increase the amount of retained income tax refunds authorized under § 2.4;

Reason: ;

Wi to seek approval of an additional award of attorney's fees to the Debtor's attorney;
£5 other: :

(J to add a nonstandard provision to Part 8 of the Plan [check box below],

3. Notice to Creditors: Regarding insertion of new Nonstandard Provision into Debtor’s Plan:

 

Nonstandard provisions as set forth in Part 8. C) included not included

 

 

 

 

 

4. The specific modifications to the Debtor's Plan are as follows:

U's 2.2 of the Plan regarding regular plan payments? is MODIFIED in the following respects:

Beginning on the 30" day after the Petition Date? unless the Court orders otherwise, the Debtor will
make regular payments to the Trustee in variable amounts throughout the applicable commitment period
and for such additional time as may be necessary to make the payments to claimants specified in Parts
3 through 5 of this Plan (the “Plan Term”), The payment schedule shall consist of:

() Constant Payments: The Debtor will pay $ per month for
months.

wy Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term.
The proposed schedule for such variable payments are set forth in Exhibit A to this Order and are
. incorporated herein for all purposes.

If plan payment amounts are increasing, the Debtor certifies that, with regard to § 2.3 of the Plan,

() a Motion for an Amended Wage Withholding Order for the increased payment amount has been filed;
() an increase of the amount to be transferred to the Trustee by electronic means has been authorized.

 

2 Any reference to § 2.2 of the Plan herein includes any payments designated and confirmed under {2 of the 2006 version of TXEB Local Form 3015-a.

3 The use of the term “Petition Date” in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

TXEB Local Form 3015-d feff. 12/2017] Motion to Modify Confirmed Chapter 13 Plan Page 2
Case 17-40771 Doc60 Filed 09/18/19 Entered 09/18/19 08:47:12 Desc MainDocument Page 3of5

Debtor ceyeth ) & Allen Case number_/ Ta Fe 77 /

 

El None. No additional Cure Claims designated for treatment under § 3.2 of the Plan.4

q] None. No additional 910 Claims designated for treatment under § 3.3 of the Plan.§
2 None. No additional 506 Claims designated for treatment under § 3.4 of the Plan.®

eh None. No additional Direct Claims designated for treatment under § 3.5 of the Plan,’
f& None. No additional designations for surrender of collateral under § 3.6 of the Plan.®

ET None. No additional DSO Claims designated for treatment under § 4.4 of the Plan.®

{J None. No additional Tax/Other Priority Claims designated for treatment under § 4.6 of the Plan,.1°

5. Request for Additional Attorney’s Fees (Expiration of Benchmark Fee Period Only):

in light of the fact that the Benchmark Fee Period under LBR 2016(h) expired prior to the filing of this motion, the Debtor's attorney,
__ Michael Wiss & Associates requests an additional award of $_ 1,700.00_ to be paid pursuant to § 4.3 of the
confirmed Plan for legal services rendered and for reimbursement of expenses incurred with regard to the preparation and filing of
this Modification Motion and other documents pertaining thereto. This award would be in addition to any other fees previously
awarded or paid in this case and shall be paid in a manner consistent with § 9.2 of the confirmed Plan.

* Note: The above additional attorney fees include this and the prior modification (a new fee application
necessary due to the brain injury sustained by the non-debtor spouse) and the Moion to Vacate the
Dismissal order and hearing on same on August 28, 2019, as well as all communication associated with
same. To the extent a fee application is necessary and not filed within thirty (30) days from the approval
of this modification, fees shall be awarded under the standard * Note: The above additional attorney fees
include this and the prior modification (a new modification necessary due to the brain injury sustained by
the non-debtor spouse) and the motion to vacate dismissal order and hearing on same non-fee application
fees award in this case.

 

4 Any reference to § 3.2 of the Plan herein includes any payments designated and confirmed under {| 6(B) or {] 8 of the 2006 version of TXEB Local Form 3015-a.
5 Any reference fo § 3.3 of the Plan herein includes any payments designated and confirmed under {J 6(A)(ii)(a) of the 2006 version of TXEB Local Form 3015-a.

6 Any reference to § 3.4 of the Plan herein includes any payments designated and confirmed under {] 6(A)(if)(b) of the 2006 version of TXEB Local Form 3015-a.

7 Any reference to § 3.5 of the Plan herein includes any payments designated and confirmed under J 12(B) of the 2006 version of TXEB Local Form 3015-a.
8 Any reference to § 3.6 of the Plan herein includes any designations for surrender of collateral under J 6(C) of the 2006 version of TXEB Local Form 3015-a.

9 Any reference to § 4.4 of the Plan herein includes any payments designated and confirmed under {[ 5(A) of the 2006 version of TXEB Local Form 3015-a.
10 Any reference to § 4.6 of the Plan herein includes any payments designated and confirmed under {J 5(B) of the 2006 version of TXEB Local Form 3015-a,

TXEB Local Form 3015-d [ett. 12/2017} Motion to Modify Confirmed Chapter 13 Plan Page &
Case 17-40771 Doc60 Filed 09/18/19 Entered 09/18/19 08:47:12 Desc MainDocument Page 4of5

Debtor Cu astit (aA Al ler Case number_p = ¥o7V7 f

WHEREFORE, the Movant, as identified in J 1 herein, respectfully prays that the foregoing Modification Motion be granted, that
the Debtor's Plan be modified in the manner set forth herein, that, if applicable, any request for additional attorney's fees as set forth
in 5 be granted, and that such other and further relief be granted in this regard as may be appropriate under the circumstances.

Respectfully submitted,

/s/ Michael Wiss
Michael Wiss

SBOT # 21819700

11882 Greenville Avenue
Suite 111, Box 11

Dallas, Texas 75243
(972) 889-9050

mywiss@hotmail.com
ATTORNEY FOR DEBTOR(S)

CERTIFICATE OF SERVICE
Thereby certify that a true and correct copy of the foregoing motion/modification has
been served on or before 4 [ (¢i2-Oft, Vig u.e court’s electronic filing system, facsimile, or

first class mail to the US Trustee, US Attorney, the Chapter 13 Trustee and all creditors per the
attached service list.

/s/ Michael Wiss
Michael Wiss

TXEB Local Form 3015-d [eft, 12/2017} Motion to Modify Confirmed Chapter 13 Plan Page Bf
Case 17-40771 DoUNITHE! SONATE SHBANKMRLSP OY CO UBEEc Main Document

INRE: Cynthia Allen

Debtor(s)

EASTERN DISTRICT OF TEXAS
SHERMAN DIVISION

EXHIBIT "A" - VARIABLE PLAN PAYMENTS

CASE NO

CHAPTER

Page 5 of 5

17-40771-BTR

13

PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)

Month/Due Date Payment

OnN Oar wh —

DQ ek ek ek ek et OO
OOONnN OA fF WN | 2

05/11/2017
06/11/2017
07/11/2017
08/11/2017
09/11/2017
10/11/2017
11/11/2017
12/11/2017
01/11/2018
02/11/2018
03/11/2018
04/11/2018
05/11/2018
06/11/2018
07/11/2018
08/11/2018
09/11/2018
10/11/2018
11/11/2018
12/11/2018

$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21

Month / Due Date

21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40

01/11/2019
02/11/2019
03/11/2019
04/11/2019
05/11/2019
06/11/2019
07/11/2019
08/41/2019
09/11/2019
10/11/2019
11/11/2019
12/11/2019
01/11/2020
02/11/2020
03/11/2020
04/11/2020
05/11/2020
06/11/2020
07/11/2020
08/11/2020

Payment

$3,558.21
$3,558.24
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$196,840.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00

44
42
43
44
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60

Month / Due Date

09/11/2020
10/11/2020
11/11/2020
12/11/2020
01/11/2021
02/11/2021
03/11/2021
04/11/2021
05/11/2021
06/11/2021
07/11/2021
08/11/2021
09/11/2021
10/11/2021
11/11/2021
12/11/2021
01/11/2022
02/11/2022
03/11/2022
04/11/2022

Payment

$210.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
